Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The applicant’s specification para [20] explicitly states that the “computer readable storage medium” of claims 8-13 do not include transitory signals per se, therefore, claims are not rejected under 35 U..S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tangeland et al. (USPAPN 2017/0094222) discloses:
identifying, by a computer device (see fig 6, a processor and a memory), an event performer in video content (see para [43], identifying a speaker in a video);
identifying, by the computer device, an audience member in the video content that has a social network relationship to the event performer (see para [43], identifying an audience in the video);
correlating, by the computer device, an action of the event performer in the video content to an action of the audience member in the video content (see para [43], [48], [49], and fig 10A-B, identifying the speaker speaking and the audience listening as relevant and correlated in an event); and
generating, by the computer device, a composite image comprising an image of the action of the event performer and an image of the action of the audience member (see para [48] and [49], cropping the speaker and the audience and generating a video collage combining the speaker and the audience).
In a similar field of endeavor of creating a video collage, Karunakaran et al. (USPAPN 2014/0280054) discloses: displaying, by the computer device, an interface; receiving, by the computer device, a search input via the interface; and searching, by the computer device, the video content based on the search input (see para [58]-[61], a graphical search interface for user selection to generate a video collage).
	However, Tangeland and Karunakaran fail to disclose wherein the identifying the event performer is performed based on the search input. Similar reasons apply to claims 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668